GREEN, Judge.
The appellant appeals the trial court’s judgment and sentence adjudicating him guilty of first-degree murder and sentencing him to life imprisonment. The State cross-appeals the trial court’s decision to override the jury’s recommendation that appellant be sentenced to death, complaining that the trial court improperly found three of the four aggravating factors merged into one.
We affirm the judgment and sentence, and with respect to the State’s cross-appeal, we affirm the trial court’s decision to override the jury’s recommendation of a death sentence. See Brown v. State, 521 So.2d 110 (Fla.1988); see also § 921.141, Fla. Stat. (2000).
WHATLEY, A.C.J., and CASANUEVA, J., Concur.